DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    JOHN PATRICK SINGLETARY,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-761

                              [July 14, 2022]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Sarah Willis, Judge;
L.T. Case No. 50-2019-CF-004214-BXXX-MB.

  John Patrick Singletary, Sneads, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, LEVINE and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.